Citation Nr: 1147160	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  04-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected shell fragment wound of the head.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a skin disability, to include as secondary o exposure to herbicide agents.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March  2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the issues on appeal in March 2008 and September 2009. When the Veteran's case was before the Board in September 2009, the issue of entitlement to a disability rating for compensation based on individual unemployability (TDIU) was also before the Board.  The issue of entitlement to a TDIU was granted in a July 2011 rating decision.  In view of the foregoing, the Board finds that this issue has been resolved and is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran testified at a hearing before the Board in February 2008.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have headaches that are related to his military service or to a service-connected disability.

2.  The Veteran does not have a low back disability that is related to his military service.

3.  The Veteran has a skin disability that is as likely as not related to military service.



CONCLUSIONS OF LAW

1.  The Veteran does not have headaches that are the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have a low back disability that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The Veteran has a skin disability that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2001, April 2008, and December 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2011supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including  arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore, the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy are not applicable.  38 U.S.C.A. § 1154(b) (West 2002).  

Headaches

In addition, the regulations provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service medical records do not reflect any complaints, findings, or treatment for headaches.  The records indicate that the Veteran sustained a fragment wounds to the head resulting form an enemy mortar while in a defensive position.  The Veteran's September 1970 separation examination reflects a normal neurologic evaluation.  



Low Back Disaiblity

The Veteran's service medical records reflect a report of an injury to his back while playing football in September 1969.  The Veteran reported pain in the lower right back and problems with waliing.  Physical examination reflected no lumbosacral tenderness or spasm.  Pain on external roation of the right hip was noted and the Veteran was assessed with right hip strain.  Clinical evaluation of the Vetrean's spine was normal at the Veteran's September 1970 separation examination.  

At a June 2010 VA examination, the Veteran reported  

Skin Disabilty

The Veteran's service medical records reflect that in May 1970 he was seen for a rash on both hands which which had appeared before.  The rash was described as irritable white welted spots.  

VA outpatient treatment reports reflect a diagnosis of tinea manus and tinea pedis on January 2001.  In April 2002 and August 2002, the Veteran was assessed with a rash on the extremities, trunk and face.  The Veteran was assessed with a rash on his hands in June 2003.  He was prescribed Clotrimazole cream to be applied to the hands twice per day.  In May 2004, a rash was noted to have almost cleared.  In October 2007, the Veteran was assessed with a rash on the legs and stomach which was diagnosed as xerosis and chronic skin damage, nummular eczema and acne vulgaris.  In April 2008 and August 2008, the Veteran was seen for a report of a groin rash.  In August 2008, he was assessed with tinea cruris.  

At a hearing before the Board in February 2008, the Veteran reported that the main symptoms of his skin disability are swelling of the hands and feet with pus filled blisters.  He indicated that the condition flares twice a year.  He also stated that his skin turns a plum color and he gets welts all over his body when he is exposed to a lot of sun.  The Veteran testified that he was diagnosed with eczema by a Vietnamese doctor who told him that the condition was due to Agent Orange.  The Veteran indicted that his skin disability has been present since his military service.  

The Veteran submitted photographs of his hands and feet in December 2008.  The photographs reflect red pustules on the palmar surface of the Veteran's hand and one red lesion on the side of his right foot.  

At a February 2010 VA examination, the Veteran reported dermatoses of both hands manifested by intermittent breakouts on the hands.  The rash is manifested by eruptions of blisters on the palmar surfaces of both hands.  Physical examination revealed dryness on the palmar surfaces of both hands with no lesions present at the time of the examination.  The examiner reviewed the claims file and opined that it was less likely as not that the Veteran's skin disability was incurred in or aggravated by the Vetran's service including complaints of and treatment for a recurring hand rash in May 1970.  The examiner also opined that it was less less likely as not that the Veteran's skin disorder was due to or the result of exposure to herbicide agents in service.  The examiner's rationale was that the Veteran was treated in service for lesions on the hands in May 1970 and has had numerous visits to VA clinics since discharge for a hand rash.  The examiner noted that an October 2007 VA dermatologist diagnosed the Veteran with eczematous dermatitis; however, at present there are no reports in the medical literature which has established a relationshiop between Agent Orange exposure and the development of eczematous dermatitis.  

PARAGRAPH ALLOWING

Although the only medical opinion of record indicates that the it was less likely as not that the Veteran's skin disability of the hands was incurred in or aggravated by the Vetran's service including complaints of and treatment for a recurring hand rash in May 1970, the examiner's rationale was that this type of disorder is not associated with herbicide agents.  However, the examiner failed to provide a rationale for the conclusion that the skin disability of the hands was less likely related to the Veteran's service including treatment for a recurring skin disability in service.  The Veteran's statements in support of his claim allege a continuity of symptoms since his treatment for a hand rash during active duty military service.  He is competent to give evidence about what he experienced, such as his symptoms of a skin disability of the hands.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran's service medical records reflect treatment for a skin disability of the hands in service and the medical records since service reflect treatment for a skin disability of the hands (variously diagnosed as tinea mangus and eczema).  The Veteran also submitted photographic evidence of his hands during a period of a flare-up of his hand disability.  

Consequently, the Board finds that the competent evidence of record demonstrates that service connection for a skin disability of the hands is warranted.  Resolving all reasonable doubt in favor of the Veteran, service connection for a skin disability of the hands is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a skin disability, to include as secondary o exposure to herbicide agents is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for entitlement to service connection for hearing loss and tinnitus can be reached.  

The Veteran's claim for hearing loss and tinntius were previously remanded in order to afford the Veteran a VA audiometric examination.  The examiner was requested to provide a medical opinion as to whether it was at least as likely as not that any currently diagnosed hearing loss and tinnitus were related to the Veteran's active service.  At a May 2011 VA audiometric examination, the Veteran's left ear did not meet the criteria for hearing loss under VA regulations.  He was assessed with sensorineural hearing loss of the right ear and tinnitus.  The examiner opined that she was unable to resolve the issue of whether the Veteran's hearing loss and tinnitus were due to or the result of his military service because the Veteran's whispered voice at his separation from service in 1970 did not provide adequate information to determine whether a high frequency hearing loss was incurred in service.  

Opinions that an opinion cannot be offered without resort to speculation amount to nonevidence, neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 (2010).  Such statements from physicians are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  A remand by the Court of Appeals for Veterans Claims or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, another VA examination is necessary in order to determine whether any currently diagnosed hearing loss and tinnitus are related to the Veteran's military service.  

VA outpatient treatment records dated through July 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after March 2011 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any VA outpatient treatment reports dated since July 2011.  

2.  Schedule the Veteran for a VA examination with an audiologist other than the audiologists who have already examined him.  The audiologist should review the claims file and should not that review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any hearing loss is related to the Veteran's service including his exposure to weapons fire and his report of right ear hearing loss in service.  A complete rationale for any opinion expressed must be provided.  The examiner is requested to reconcile the medical opinion with the other opinions of record.

3.  Then, readjudicate the claim of service connection for a psychiatric disorder.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


